Citation Nr: 0635082	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-38 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran served on active duty from April 1948 to March 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to a disability rating in 
excess of 10 percent for bilateral hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his bilateral hearing loss 
disability has increased in severity.  He underwent a VA 
audio examination in June 2004.  The examination report 
clearly indicates that the veteran's claims file was not 
available for review.  

The fact that the veteran's most recent audio examination was 
conducted without access to his claims file renders the 
subject examination inadequate for rating purposes as a 
matter of law.  38 C.F.R. § 4.1 mandates that in the 
examination and evaluation of a disability, each disability 
be viewed in relation to its history.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The evidence of record also indicates that the veteran has 
repeatedly given inconsistent responses with regard to his 
level of hearing impairment.  The June 2004 VA audio 
examination report states that the pure tone threshold and 
speech discrimination scores in the veteran's right ear are 
inconsistent and not wholly reliable.  A similar result was 
reached in November 2001, when the VA examiner concluded that 
the actual hearing levels in the veteran's right ear were 
probably better than his pure tone threshold results reflect.  
Inconsistent responses were also elicited during a June 2001 
hearing aid consultation.  In light of the observations made 
by two different audiologists, the veteran must be reminded 
that the duty to assist in the development and adjudication 
of a claim is not a one-way street.  The veteran has an 
obligation to cooperate in the development of evidence 
pertaining to his claims.  See 38 C.F.R. § 3.655.  Failure to 
cooperate may result in denial of the claim.  

The medical evidence of record is inadequate for purposes of 
assessing the severity of the veteran's service-connected 
bilateral hearing loss.  Another examination is necessary to 
determine whether the veteran meets the criteria for an 
increased disability rating.  While the Board regrets the 
delay that remand of this case will cause, it recognizes that 
due process considerations require such action.  Accordingly, 
this matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following action: 

1.  Provide the veteran a VA audiological 
examination to assess the current 
severity of his service connected 
bilateral hearing loss.  The veteran's 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should perform 
all tests or studies necessary for an 
accurate assessment.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals






